Citation Nr: 1015556	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-11 112A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to 
February 1946 and his decorations include the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  Jurisdiction over the Veteran's case was 
subsequently transferred to the St. Petersburg, Florida RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran perfected his appeal in the current case by 
submitting a substantive appeal on a VA Form 9 in April 2009.  
The Veteran did not indicate whether he wished to have a 
hearing on the VA Form 9.  However, on an Appeal Hearing 
Options form, submitted at the same time as the VA Form 9, 
the Veteran indicated that he wanted a hearing before the 
regional office Decision Review Officer (DRO).  The Veteran 
was scheduled for a DRO hearing.  Subsequently, in October 
2009 the Veteran via his representative cancelled the DRO 
hearing.

In a statement received in March 2010, the Veteran requested 
a hearing before a Veterans Law Judge of the Board at his 
local RO.  To date, the Veteran has not been scheduled for a 
hearing before a Veterans Law Judge at his local RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
his local RO.  He and his representative 
should be given an opportunity to prepare 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



